              Case 3:20-mc-00477-GAG Document 1 Filed 12/07/20 Page 1 of 3

                                                                                                                                                 1


                                                UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF PUERTO RICO


In the Matter of the Application of                                                    Misc. No.                20-477 (GAG)
_N_a_hi_d_S_o_ro_o_sh_y_a_ri                                   ,

for Special Temporary Admission to the Bar of
the United States District Court for the District
of Puerto Rico as an Attorney for the United
States Government pursuant to Local Civil
Rule 83A(e)

         Application for Special Temporary Admission and CM/ECF Registration

            In accordance with Local Rule 83A(e), I am applying for special temporary admission to
the Bar of the United States District Court for the District of Puerto Rico. In support of this
application, I certify that I am an active member in good standing with the
_N_e_w_Y_o_rk                   State Bar; that I have read and am familiar with the Federal Rules
of Evidence, the Federal Rules of Civil and Criminal Procedure, the local rules of this Court, and
the American Bar Association’s Model Rules of Professional Conduct.

                                                            PERSONAL DATA
     •     Name:
                                  S_o_
                                     ro_o__y_a_ri
                                         sh                                       N_a_h_
                                                                                       id
                                 (Last Name)                                     (First Name)                              (MI)           (Suffix)
     •     Puerto Rico/other State Bar ID Number:                                _5_05_1_0_1_8
     •     Agency Affiliation:                                     _S_o_ci_al_S_e_c_u_rit_y_A_d_m_in_is_t_ra_ti_on
                                                                   _O_ff_ic_e_o_f_th_e_G_e_n_e_ra_l_C_o_un_s_e_l -_R_e_g_io_n_I_I
     •     Mailing Address:                                        _2_6_F_e_de_r_al_P_l_az_a_,_R_o_om 3_9_04


           City: _N_e_w_Y_o_rk                                     State: _N_Y                                Zip Code: _1_02_7_8
           Phone Number: _(2_1_2_)_26_4_-_9_1_8_4_/_(9_0_8_)_62_5 - 0_0_1_5 FAX Number: _(2_1_2_)_26_4_-_6_3_7_2
     •     Email Address:                                          _n_ah_i_d._s_or_o_os_h_y_a_ri@s_sa_._go_v

                                                             EDUCATION
Undergraduate School:               _S_m_it_h_C_o_lle_g_e                                                            Year Graduated: _2_00_5
Graduate School:                                                                                                     Year Graduated:
Law School: _W_a_s_h_in_g_to_n_U_n_iv_e_rs_it_y                                                                      Year Graduated: _2_01_1
       Case 3:20-mc-00477-GAG Document 1 Filed 12/07/20 Page 2 of 3

                                                                                                                                 2


                           BAR ADMISSIONS INFORMATION

□ Date Admitted to the Puerto Rico Bar:
□ If not admitted in Puerto Rico, list other State Bar admission(s), date(s) of admission(s),
   and Bar ID Number(s):
   _Ne_w Yo_r_k S_t_a_t_e B_ar, a_d_mi_tt_e_d J_uly 2_01_2
   _ID No_._5_05_1_01_8


□ Other Federal Court admission(s), date of admission(s), and Bar ID Number(s):
   _E_as_t_e_r_n a_n_d So_u_t_h_er_Dis_t_r_ic_t_s o_f_N
                                                      __e
                                                        _w Y_ork - a_d_mi_tt_e_d 20_1_4
   _We_ste_r_n Distr_ic
                      __t_o_f N_ew Y_or_k_- a_d_mi_t_te_d 20_1_9
   _Dis_t_r_ic_t o_f_Co_nn_e_c_t_icu_t_- a_d_mi_tt_e_d 20_1_9


                       CERTIFICATE OF DISCIPLINARY ACTIONS

□ I am not now, nor have I ever been subject to any disciplinary action by the Puerto Rico
  Bar or any other state bar in which I am a member.

□ I am currently or have been subject to disciplinary action, and I have been reinstated or
  applied for reinstatement (attach a copy of the reinstatement order and/or application).

                                  CM/ECF REGISTRATION

    I acknowledge that, upon approval of this application, I will submit an “Attorney
Registration Form” to be registered to access the Court’s Case Management/Electronic File
system pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Civil Rule 5.
http://www.prd.uscourts.gov/CourtWeb/pdf/cmecf/PR_Registration_Form.pdf

                                                                                         Digitally signed by Nahid Sorooshyari
12/1/20                                                 Nahid Sorooshyari D_ate_: _20_20_.1_2.0_1_09_:1_9:_50_-0_5'00
                                                                                                                  __'
Date                                                    Signature
Case 3:20-mc-00477-GAG Document 1 Filed 12/07/20 Page 3 of 3
